EXHIBIT 10.32

 

COMMUNITY BANCSHARES, INC.

2004 NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT is made and entered into as of January 27, 2004, between grantor
Community Bancshares, Inc., a Delaware corporation (the “Corporation”) and
grantee, Stacey W. Mann (the “Grantee”).

 

W I T N E S S E T H:

 

The Board of Directors of the Corporation (the “Board”) approved the grant to
Grantee of awards under the Corporation’s long-term incentive program and
established the terms and conditions of such awards, as contained in this
Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Option. Grantee shall have the right and option to purchase on the
terms and conditions set forth herein, all or any part of an aggregate of 40,000
shares (“Option Shares”) of the $.10 par value common stock of the Corporation
(the “Common Stock”) at the purchase price of $5.35 per share (the “Option
Price”). The Option Price is 100% of the fair market value of the Common Stock
on January 27, 2004, the date of the grant of the option covered by this
Agreement.

 

2. Terms and Conditions. It is understood and agreed that the option evidenced
hereby is subject to the following terms and conditions:

 

(a) Expiration Date. The option shall expire five (5) years after the date of
grant (the “Expiration Date”). After the Expiration Date, the parties shall have
no further rights or obligations hereunder.

 

(b) Exercise of Option. The option covered by this Agreement may be exercised by
Grantee from time to time, in whole or in part, at any time prior to the
Expiration Date subject to the restrictions in Section 2(d), (e) and (f).

 

(c) Method of Exercise and Payment of Purchase Price Upon Exercise. The Grantee
may elect to exercise the option by giving written notice of such election to
the Corporation, in such form as the Board may require, accompanied by payment
of the full purchase price of the Option Shares for which the election is made.
Payment of the Option Price shall be made in cash or Common Stock that was
acquired at least six (6) months prior to the exercise of the option, or a
combination thereof. To the extent permitted by applicable law, the option may
be exercised and the exercise price paid pursuant to arrangements with brokerage
firms permitted under Regulation T of the Federal Reserve Board or successor
regulations or statutes. Any federal or state tax withholding requirements can
be satisfied by shares of Common Stock acquired pursuant to the option exercise.

 

(d) Exercise Upon Death. In the event that Grantee ceases to be affiliated with
the Corporation or its subsidiaries (either as an employee or director) by
reason of death, the option may thereafter be exercised as to all shares subject
to the option by the legal representative of the estate or by the person or
persons entitled to the option under the Grantee’s will or the laws of descent
and distribution, as appropriate, until the earlier of (i) the expiration of the
stated term of the option or (ii) the first anniversary of the date of the
Grantee’s death.

 

(e) Exercise Upon Termination of Affiliation by Reason of Disability. In the
event that Grantee ceases to be affiliated with the Corporation or its
subsidiaries (either as an employee or director) by reason of Disability (as
defined below), the option may thereafter be exercised as to all shares subject
to the option until the earlier of (i) the expiration of the stated term of the
option or (ii) the first anniversary of the date that Grantee is determined by
the Corporation to be disabled.



--------------------------------------------------------------------------------

(f) Exercise Upon Termination of Affiliation by Reason Other than Death or
Disability. The option or any unexercised portions thereof shall expire upon the
earlier of (i) the expiration of the stated term of the option or (ii) the first
anniversary of the date of termination of Grantee’s affiliation with the
Corporation and its subsidiaries (both as an employee and as a director) for any
reason other than death or Disability. Provided, however, if the Grantee’s
affiliation is terminated for Cause (as defined below), the option shall expire
on the date of the termination of the Grantee’s affiliation.

 

3. No Rights as Shareholder or to Employment or to Directorship. No option
granted hereunder shall entitle the holder thereof to any rights as a
shareholder in the Corporation with respect to any shares to which the option
relates until such shares have been paid for in full and issued. Furthermore,
the option shall not confer upon the Grantee any rights of employment with the
Corporation or any of its subsidiaries or any rights to be a director of the
Corporation or any of its subsidiaries or affect the right of the Corporation or
its subsidiaries to terminate the affiliation of the Grantee at any time, with
or without cause.

 

4. Restrictions on Transfer of Shares and Option. Grantee hereby agrees for
himself or herself and his or her legal representative, heirs and distributees,
that if a registration statement covering the shares issuable upon exercise of
any option hereunder is not effective under the Securities Act of 1933, as
amended (the “Act”), at the time of such exercise, or if some other exemption
from the provisions of the Act is not available, then all shares of Common Stock
then received or purchased upon such exercise shall be acquired for investment,
and that the notice of exercise delivered to the Corporation shall be
accompanied by a representation in writing acceptable in scope and form to
counsel to the Corporation and signed by Grantee or Grantee’s legal
representative, heirs or distributees, as the case may be, to the effect that
the shares are being acquired in good faith for investment and not with a view
to distribution thereof. Any shares so acquired may be deemed restricted
securities under Rule 144 as promulgated by the Securities and Exchange
Commission under the Act, and as the same may be amended or replaced and subject
to restrictions upon sale or other disposition. This option has not been
registered under the Act or any applicable state securities laws in reliance
upon registration exemptions in the Act and such laws. Grantee represents that
Grantee is acquiring this option for Grantee’s own account for investment and
not with a view to any resale or distribution thereof. Grantee understands and
agrees that the option (in addition to the restriction on transfer set forth in
Section 6) this option may not be sold, transferred or otherwise disposed of
without registration under the Act and applicable state securities laws except
in compliance with an exemption from such registration, the availability of
which has been confirmed by an opinion of legal counsel or other evidence
satisfactory to the Corporation.

 

5. Registration of Shares. If at any time the Board shall determine that the
listing, registration or qualification of any shares subject to the option upon
any securities exchange, or under any state or federal law, or the consent or
approval of any governmental or regulatory body is necessary or desirable as a
condition of or in connection with the issuance or purchase of shares hereunder,
the option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval has been effected or obtained
free of any conditions not acceptable to the Board.

 

6. Transfer of Rights. This option is not transferable except by will or by the
laws of descent and distribution and shall be exercisable during Grantee’s
lifetime only by Grantee. After the death of Grantee, this option may be
exercised only by Grantee’s estate or by the person or persons entitled to the
option under Grantee’s will or the laws of descent and distribution, as
appropriate. In the event the option is transferred to the Grantee’s estate, the
option may be exercised by the estate only to the extent that the Grantee would
have been entitled had the option not been transferred.

 

7. Definitions. For the purposes of this Agreement, the following terms shall
have the definitions set forth below:

 

(a) “Cause” means (i) any act (A) that constitutes, on the part of the Grantee,
fraud, dishonesty, a felony or gross malfeasance of duty and (B) that directly
results in a material injury to the Corporation; or (ii) conduct by the Grantee
in his office with the Corporation that is grossly inappropriate and
demonstrably likely to lead to material injury to the Corporation, as determined
by the Board acting reasonably and in good faith; provided, however, that in the
case of (ii) above, such conduct shall not constitute Cause unless the Board
shall have delivered to the Grantee notice setting forth with specificity (A)
the conduct deemed



--------------------------------------------------------------------------------

to qualify as Cause, (B) reasonable action that would remedy such objection, and
(C) a reasonable time (not less than 30 days) within which the Grantee may take
such remedial action, and the Grantee shall not have taken such specified
remedial action within such specified reasonable time.

 

(b) “Disability” means total and permanent disability as determined under the
Corporation’s long-term disability plan.

 

8. Disposition of Shares. Grantee agrees to notify the Corporation promptly of
the disposition of any shares of Common Stock purchased pursuant to this option
which are disposed of within one year after transfer of such shares to Grantee,
or within two years of the date of the grant of such option. For purposes of
such notification, “disposition” shall have the meaning assigned to it in
Section 425(c) of the Code.

 

9. Adjustment of Awards. In the event of any change in corporate capitalization,
such as stock split, or a corporate transaction, such as a merger,
consolidation, separation or other distribution of stock or property of the
Corporation, any reorganization (whether or not such reorganization comes within
the definition of such term in Code Section 368) or any partial or complete
liquidation of the Corporation, such adjustment shall be made in the number and
class of and/or price of the Option Shares as may be determined to be
appropriate and equitable by the Corporation’s Board of Directors, in its sole
discretion, to prevent dilution or enlargement of the benefits or potential
benefits intended to be available under this agreement; provided that the number
of Option Shares shall always be a whole number.

 

10. Interpretation. Any question of interpretation or application of this
Agreement shall be resolved by the Corporation’s Board of Directors and its
determination shall be final and binding on the Corporation and Grantee.

 

11. Notices. All notices hereunder shall be in writing and, if to the
Corporation, shall be delivered personally to the Chairman or mailed to the
Corporation’s principal office at P.O. Box 1000, Blountsville, Alabama 35031,
addressed to the attention of the Chairman; and if to Grantee, shall be
delivered personally or mailed to him at the address for Grantee found in the
Corporation’s records. Such addresses may be changed at any time by notice from
one party to the other.

 

12. Binding Effect. This Agreement shall bind and inure to the benefit of the
parties hereto, the successors and assigns of the Corporation and the person to
whom the rights of Grantee are transferred by will or the laws of descent and
distribution.

 

13. Amendment. This Agreement may be amended from time to time by the Board, but
no such amendment shall impair the rights of the Grantee without the Grantee’s
consent.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

   

COMMUNITY BANCSHARES, INC.

   

By:

 

/s/ Patrick M. Frawley

--------------------------------------------------------------------------------

       

Patrick M. Frawley

       

Chairman, Chief Executive Officer & President

WITNESS:

 

GRANTEE:

/s/ Carol Murcks

--------------------------------------------------------------------------------

 

/s/ Stacey W. Mann

--------------------------------------------------------------------------------

   

Signature